     Case 1:19-cv-01333-NONE-EPG Document 22 Filed 05/29/20 Page 1 of 1

 1

 2

 3

 4

 5                             IN THE UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7
      JORGE LUIS SOSA,                                    CASE NO. 1:19-cv-01333-NON-EPG
 8
                            Plaintiff,                    ORDER FOR ADDITIONAL BRIEFING
 9                                                        CONCERNING STATUTE OF
                                                          LIMITATIONS FOR MOTION TO
10            v.                                          DISMISS
11
      R. HULSE,
12
                            Defendant.
13

14           On April 9, 2020, Defendant R. Hulse (“Defendant”) moved to dismiss this action because
15   the statute of limitations had expired. (ECF No. 18). While Defendant’s memorandum of law
16   addressed tolling the statute of limitations during incarceration, it did not discuss tolling, if
17   applicable, while Plaintiff Jorge Luis Sosa (“Plaintiff”) addressed his administrative remedies.
18           It is therefore HEREBY ORDERED that:
19           1) Defendant shall provide additional briefing regarding the applicable period of tolling,
20                 if any, for Plaintiff’s exhaustion administrative remedies within twenty-one (21) days
21                 of this order; and
22           2) Plaintiff shall provide a response to such briefing within twenty-one (21) days
23                 following service of Defendant’s briefing.
24

25   IT IS SO ORDERED.

26
         Dated:      May 29, 2020                                /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                         1
